Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 1 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 2 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 3 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 4 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 5 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 6 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 7 of 8
Case 20-10164-SDM   Doc 19    Filed 02/20/20 Entered 02/20/20 09:41:43   Desc Main
                             Document      Page 8 of 8
